Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Delaney, J.), rendered August 7, 1984, convicting him of rape in the first degree and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the People and giving them the benefit of every reasonable inference to be drawn therefrom (see, People v Giuliano, 65 NY2d 766, 768; People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the defendant’s guilt was proven beyond a reasonable doubt (see, People v Gebert, 118 AD2d 799).
The defendant persuasively argues that the prosecutor improperly questioned the defendant’s wife, a witness in his behalf, regarding the charges of child neglect which had been pending against her as a result of the defendant’s alleged abuse of their son. Upon this record, we perceive no legitimate basis for the elicitation of such testimony and view its probative value as having been outweighed by its potential for prejudice (see, People v Ventimiglia, 52 NY2d 350; People v Santarelli, 49 NY2d 241; People v Molineux, 168 NY 264). However, this evidence was apparently received without objection and without a request for a limiting instruction, and in view of its tangential nature, we conclude that reversal is unwarranted. Mangano, J. P., Brown, Rubin and Spatt, JJ., concur.